DETAILED ACTION
This office action is responsive to the amendment filed 7/7/2022.  As directed claims 1-134 have been canceled and claims 35-61 have been added.  Thus claims 35-61 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112





The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 35-61 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claims 13-15, 18-19, 22-29, and 33-34 inherent the deficiencies of claims 12, 21, and 30-31.
Regarding claims 35, 45, and 52, “said drive shaft” on the last 2 lines lacks antecedent basis.  In addition, “motor is perpendicularly joined said drive shaft” on the last 2 lines is unclear.  It is unclear what the motor is being claimed as being joined to.
Claims 36-44, 46-51, and 53-61 are rejected for their dependency on a rejected claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 35, 36, 39, 42-46, 51-53, 56, 58, 60, and 61   is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama et al. (2014/0343467) in view of Lin (2015/0182411).
Regarding claim 35, 45, 46, 52, 53, and 56, Fukuyama discloses a massage apparatus for a massage chair comprising: [abstract]; a frame comprising a pair of guide rails to provide a track for a massage system to travel along a body of a user; [Fig. 2, 13A-18; 0062-0063; guide rails 151]; said massage system comprising a first massage device and a second massage device; and [Fig. 2, 13A-18; 0062; first massage part 6, second massage part 7]; a collision-sensing system or device for preventing said first massage device and said second massage device from colliding with one another, [Fig. 16-18; 0091, 0103, 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{Detection parts 101, detected parts 155, and detection parts 224 act as a position locating system that provides control part 31 with signals to function as a collision prevention system}{Paragraphs 0091, 0103 teach the physical structure of the position locating system. Paragraphs 0148-0152 teach how the collision prevention system functions using the signals from the position locating system.}; a beltless massage intensity adjustment system for allowing massage intensity adjustment of at least one of said first massage device and said second massage device moving forward and backward. [Fukuyama: Fig. 27A-27C; 0188-0193; advancing and retreating mechanism 90]; the intensity system comprising a motor (i.e. 61); wherein the motor (i.e. 61) is perpendicularly joined in spatial relation to a drive shaft (i.e. 67) (as shown in fig. 5, the motor is joined to the system in perpendicularly arrangement relative to the shaft) and drives the drive shaft ([0087] last 5 lines).
Fukuyama teaches: said massage intensity adjustment system comprises at least one limit sensing device. [Fukuyama: Fig. 27A-27C; 0188-0193; advancing and retreating mechanism 90, detection part 95, detected part 98, holes 99]; but does not teach: a pair of gear and arm rails.  However, Lin teaches: a massage apparatus that provides back and forward massage through the use of a rack and pinion system. [Fig. 1-2; 0023, 0026, 0029, 0032; left and right clamp plates 1, arc racks 3, gears 26].  It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the advancing and retreating mechanism of  Fukuyama by the simple substitution of one known element for another to obtain predictable backward and forward massage by the replacement of the air cells with the functional equivalent rack and pinion system taught by Lin and provide the advantage of less inflatable system components less likely to be damaged by punctures.
Regarding claims 36, the modified Fukuyama teaches: The massage apparatus for a massage chair according to claim 1, [see rejection above]; wherein each of said first massage device and said second massage device comprises at least two sets of massage rollers. [Fukuyama: Fig. 5, 9; 0064, 0092, 0095; first massage part 6, second massage part 7, left massage unit 14, right massage unit 15, treatment element 81, left treatment part 201a, right treatment part 201b, treatment plates 211]
Regarding claims 39 and 58, the modified Fukuyama teaches: The massage apparatus for a massage chair according to claim 1, [see rejection above]; wherein each of said guide rails comprises a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}; a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}; and a guide channel that includes gear teeth [Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; guide rails 151, rack 152]{The guide channel is the guide rails 151 and the gear teeth is the rack 152}; for engaging with at least one gear member from each of said first massage device and said second massage device [Fukuyama: Fig. 13B; 0062-0063, 0088, 0101; pinions 67a, pinions 222a]; when each of said first massage device and said second massage device moves upward and downward in a generally vertical direction from said first end toward said second end of each of said guide rails and vice versa, respectively. [Fukuyama: Fig. 1-2, 14, 16-18; 0148-0152; backrest part 2, footrest 4, first movement region 141, second movement region 142]{The first end is located at the footrest 4 and the second end is located at the top of the backrest part 2.}
Regarding claim 42 and 60 Fukuyurama discloses at least one sensing device ([Fukuyama: Fig. 27A-27C; 0188-0193; advancing and retreating mechanism 90, detection part 95, detected part 98, holes 99]).
Regarding claim 43, wherein said at least one limit sensing device is positioned about a first end of a corresponding gear and arm rail of said pair of gear and arm rails. [Fukuyama: Fig. 27A-27C; 0191-0192; detection part 95, detected part 98, holes 99]{With this replacement the limit sensor is located directly above the rack and pinion therefore because “about” means the limit sensor only needs to be near the rack and pinion not mounted to it the claim limitation is met.}.
Regarding claim 44, 51, and 61  Fukuyama teaches: wherein said each of said guide rails comprises [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; guide rails 151]; a first end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; footrest 4, second movement region 142]{The first end is the end near detected part 155e}; a second end, [Fukuyama: Fig. 1-2, 14; 0062-0063, 0126-0130; backrest part 2, first movement region 141]{The second end is the end near detected part 155a}; a seat portion located about said first end, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; seat part 3, second movement region 142, region 151c];  a back body area portion extending upward from said seat  portion, [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; first movement region 141, region 151a]; and a curved, connecting portion connecting said seat portion and said back body portion. [Fukuyama: Fig. 1-2, 14, 15A; 0062-0063, 0126-0130, 0136; curved part 141a, region 145, region 151b].
Claims 37, 38, 40, 47, 48, 50, 54, 55, and 59  is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama in view of Lin, as applied to claim 1 above, and further in view of Kubo (JP 2012-091009).
Regarding claim 37, 47, and 54 The modified Fukuyama teaches: The massage apparatus for a massage chair according to claim 1, [see rejection above] But do not explicitly teach:  wherein both of said first massage device and said second massage device are capable of providing massage effects to a back area of the user at the same time during operation. [Fukuyama: 0127-0128]; Fukuyama contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing massage on the same body part to be treated or simultaneously perform massage on different body parts in the height direction, but is not explicit in doing the claimed feature with the given examples. Kubo teaches: A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]; Fukuyama and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a back area of the user at the same time during operation as taught by Kubo to provide the advantage of a specified massage to a particular part of the body in order to accommodate the specific needs of the user.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results.
Regarding claim 38, 48, 55 the modified Fukuyama teaches: The massage apparatus for a massage chair according to claim 1, [see rejection above] Fukuyama further contemplates the movement of the first massage part from the first movement region to the second movement region and the movement of the second massage part from the first movement region to the second movement region along with simultaneously performing massage on the same body part to be treated or simultaneously perform massage on different body parts in the height direction. [Fukuyama: 0127-0128]; But Fukuyama does not explicitly teach: wherein said first massage device is capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation. Kubo teaches: A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]; Fukuyama and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are capable of providing massage effects to a neck or shoulder area of the user while said second massage device is capable of providing massage effects to a back area of the user at the same time during operation  as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the application is a known technique as disclosed by Kubo that would yield predictable results. 
Regarding claim 40, 50, and 59 The modified Fukuyama teaches: The massage apparatus for a massage chair according to claim 1, [see rejection above]; But do not explicitly teach: wherein said first massage device and said second massage device are substantially similar to or exactly the same as one another. Kubo teaches: A massage chair with a plurality of identical movable massage devices that can be moved between a seat part, a backrest part, and a leg rest part so that massage can be performed in separate parts of the massage chair or in the same part of the massage chair with multiple massage devices, and a controller that controls the movement of the massage devices so that they do not collide with each other and cause a failure. [Translation: 1689-1784 (Pages 41-43); roller portion 42, mechanical unit 70, guide rail 40, guide rail 71, seat part 1, backrest part 2, leg rest part 3, controller 7; Fig. 9a-9c]; Fukuyama and Kubo are analogous arts in that all three teach massage chairs with movable massage devices.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify the movement of the massage devices of the modified Fukuyama such that the massage devices are substantially similar to or exactly the same as one another as taught by Kubo to provide specified massage to a particular part of the body.  Further, this modification by the simple substitution of one known element for another to obtain predictable results, because Kubo teaches identical massage devices the further modification of Fukuyama to use identical massage devices would have been obvious to try in order to simplify manufacture by the reduction in distinct parts.

Claim 41, 49, and 57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukuyama in view of Lin, as applied to claim 1 above, and further in view of Inada (US 2017/0258673).
Regarding claim 41, 49, and 57, The modified Fukuyama teaches:
The massage apparatus for a massage chair according to claim 30, [see rejection above]
wherein said collision-sensing system or device controls at least one of said first massage device and said second massage device so as to prevent collisions between said first massage device and said second massage device. [Fig. 16-18; 0148-0152; first massage part 6, second massage part 7, control part 31, detection parts 101, detected parts 155, detection parts 224]{ }
But does not teach:
wherein said collision-sensing system or device is entirely positioned on at least one of said first massage device and said second massage device, and
Inada teaches:
A collision prevention system that is entirely positioned on the massage devices that makes use of collision sensing devices that are entirely positioned on the massage devices in order to prevent collisions between the massage devices. [Fig. 2-3, 4-5, 10-11; 0067, 0090-0095, 0096-0097; first massage unit 8, second massage unit 9, sub-control unit 25, sub-control unit 26, lifting/lowering motor 35, lifting/lowering motor 55, sensor 70, first sensor portion 71, second sensor portion 72, magnet holder 73, magnet holder 74, lifting/lowering sensor 77, lifting/lowering sensor 78] {Inada teaches that the collision prevention is done entirely self-contained to the massage units by the sub-control units controlling the lifting/lowering motors using the data from the sensors, the main control unit 24 has no part in the collision prevention it is merely forwarded the collision prevention controls done by the sub-control units.} {Paragraph 0067 teaches that the sub-control units 25 and 26 are respectively provided in the massage units 8 and 9. Paragraphs 0090-0095 teach the configuration of the collision sensors. Paragraphs 0096-0097 teach operation control for avoiding collision between the massage parts.}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the collision prevention system of Fukuyama with the collision prevention system located entirely on the massage device as taught by Inada as such a modification would involve a simple substitution of one known element for another to obtain predictable results, with an advantage of enhanced accuracy of collision prevention by having each moving massage device capable of detecting the other and independently acting to prevent collision so that even if one moving massage device has had its collision prevention system fail the other moving massage device would still function to prevent a collision.  

Response to Arguments
Applicant's arguments filed 7/7/2022 have been fully considered but they are not persuasive. 
Applicant argues on page 13 1st 2 paragraphs that Lin includes belts.  However, Fukuyurama  teaches in fig. 5 motion from the motor to the shaft without the use of belts.  Thus Fukuyama teaches this limitation as claimed.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOYA M LOUIS whose telephone number is (571)270-5337.  The examiner can normally be reached on M-F 1 pm-11:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kendra Carter can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







   /LaToya M Louis/   Primary Examiner, Art Unit 3785